NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SHERRYL D. WARREN,
Petitioner,

V.

DEPARTMENT OF TRANSPORTATION,
Respondent.

2011-3223 ~

Petition for review of the Merit Systems Protection
Board in case no. DE0839100139-I-1.

ON MOTION

ORDER

Sherryl D. Warren moves without opposition for an
extension of time and to substitute her brief.

Upon consideration thereof,

IT ls ORDERED THAT:

WARREN V. TRANSPORTATION

2

The motions are granted to the extent that Warren‘s
brief submitted on April 27, 2012 is deemed her opening

brief.

HAY 22 2|],12

Date

cc: Mark S. BoVe, Esq.

Nicholas Jabbour, Esq.

s25

FoR THE COURT

/s/ J an Horbal§;
J an Horbaly

Clerk

F|LED
u.s. coun'r oF APPEALS Fon
THE FEDERAL clncmT

NAY 22 2012

Jg\nuunanw
clean